                                                              USDC-SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK                                 DATE FILED:     3/'1 /
                                                                             Z-,D.


 UNITED STATES OF AMERICA,
                                                            No. 18-CR-640 (RA)
                       V.

                                                                  ORDER
 MICHAEL ROQUE,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         IT IS HEREBY ORDERED that the sentence is adjourned to May 21, 2020 at 11 :30 a.m.

SO ORDERED.

Dated:     March 4, 2020
           New York, New York

                                               Ronn·       ms
                                               United States District Judge
